

Execution Version








ADVISOR SERVICES AGREEMENT


THIS ADVISOR SERVICES AGREEMENT (the “Agreement”) is made effective as of July
1, 2018 (the "Effective Date"), by and between Advanced Emissions Solutions,
Inc., a Delaware corporation, with offices at 640 Plaza Drive, Suite 270,
Highlands Ranch, CO 80129 (the “Company”) and Odonata Energy, LLC of Sedalia,
Colorado (the “Advisor”). Company and Advisor may be collectively referred to as
the “Parties” or individually as a “Party.”


WHEREAS, Advisor’s principal, Sharon Sjostrom, served as an employee of the
Company and its subsidiaries from at least March 1, 2003, to June 15, 2018,
served as an Officer of the Company from January 1, 2011, to June 15, 2018, and
has deep knowledge and understanding of the Company, its business, and market;
and


WHEREAS, effective June 15, 2018, Advisor amicably ended her employment with the
Company; and


WHEREAS, the Company desires to retain Advisor as an independent contractor to
advise the Company on certain technical matters relating to the Company’s
refined coal business unit (“RC”), and Advisor is willing to perform such
advisory services (the “Services” as further defined below).


NOW THEREFORE, the parties agree as follows:


Statement of Ethical Conduct: The Company is committed to the standards set
forth in its Code of Ethics and Business Conduct (the “Code”). A current version
of the Code is available for public inspection at:
http://www.advancedemissionssolutions.com/ADES-Investors/Leadership-and-Governance/Governance-Docs/default.aspx/.
Parties doing business with Company, its affiliates, and subsidiaries
acknowledge that they have been provided with access to the Code and Company’s
commitment to abide by its content.


1.
SCOPE OF SERVICES



1.1.
Services. Advisor shall be available on an as-needed basis to provide
consultative services to the Company and its Officers, including, but not
limited to, attending meetings at the Company’s offices or at utility power
generation facilities as required, working with third party technical
consultants, and providing guidance and advice with regard to questions and
issues submitted to her by any Officer of the Company from time to time (the
“Technical Services”). Additionally, Advisor has agreed to serve as the
Company’s representative under its memberships with the National Coal Council
(“NCC”), Institute of Clean Air Companies (“ICAC”), and World Pollution Control
Association (WPCA”), with such memberships scheduled to end on November 21,
2019, July 2019, and November 2019, respectively (the “Representative
Services”). Advisor will use equipment of her business, including but not
limited to, automobile, computer, laptop, printer, smart phone, tablet as well
as software as part of her business of providing services for the Company and
any other third party requiring general or similar services from the Advisor.







Sjostrom Services Agreement - 2018
 
Page 1 of 7

--------------------------------------------------------------------------------



Execution Version








1.2.
Meetings. Advisor shall attend Company scheduled meetings as a guest, as
requested, either in person or via teleconference as specified by Company.
Furthermore, Advisor will attend meetings as appropriate for the Representative
Services.



1.3.
Compliance with Policies. Advisor will comply with reasonable policies,
practices, and procedures of Company as applicable to the Services and as
disclosed to Advisor from time to time, including (without limitation) policies,
practices, and procedures relating to related party transactions, facility
access and work rules, safety, security, ethics, confidentiality, IT, and data
security (collectively, “Relevant Policies”). Upon request, Advisor will
demonstrate to Company her compliance with the Relevant Policies.     



2.
COMPENSATION



2.1.
Cash Compensation. Advisor’s base compensation shall take the form of a cash
retainer in the amount of $7,000 per month (the “Retainer”) plus cash incentive
targets as defined in Schedule A for performance of the Technical Services. The
parties agree that the Retainer and cash incentives do not constitute a salary
nor or part of an hourly rate that is provided to Advisor. Rather, the Retainer
shall be paid in monthly installments of $7,000.00, payable on the 15th calendar
day of each month, with the first payment due on July 15, 2018, and the final
payment due no later than January 15, 2019, for the period ending December 31,
2018. Cash incentives, if earned, shall be paid within 30 days of achievement of
a target specified in Appendix A.     



2.2.
Other Compensation. Company will reimburse Advisor’s reasonable travel expenses
incurred in the course of performing under this Agreement, including meeting
attendance and reasonable expenses, including membership dues as applicable,
associated with the Representative Services. Although the parties anticipate the
Retainer component of compensation terminating after the period ending December
31, 2018, Company shall continue to pay expenses associated with the
Representative through the periods identified in Section 1.1.



2.3.
Taxes. Advisor acknowledges and agrees that it shall be her obligation to report
as income all compensation received by Advisor pursuant to this Agreement and to
pay the appropriate taxes. In the event Advisor fails to timely pay all
appropriate taxes, then Advisor agrees to be solely responsible for paying all
taxes that remain owed from the Retention and cash incentives provide by the
Company; and Advisor shall fully defend, hold harmless and indemnify the Company
for the Advisor's untimely failure to pay taxes, interest, and/or penalties that
are required by any federal and/or state government agency.



3.
CONFIDENTIALITY AND COMPANY INTELLECTUAL PROPERTY



3.1.
Confidentiality. Advisor acknowledges and agrees that while providing Services
she will be provided and have access to proprietary, highly sensitive and
confidential Company information (collectively “Confidential Information”). The
Confidential Information will be maintained in strict confidence by Advisor and
not disclosed by her to any third





Sjostrom Services Agreement - 2018
 
Page 2 of 7

--------------------------------------------------------------------------------



Execution Version








party or used for any purpose except to provide Services in accordance with this
Agreement.    


3.2.
Company Intellectual Property. All intellectual property of any type and nature
disclosed or created pursuant to this Agreement (collectively “Company
Intellectual Property”), belongs solely and exclusively to Company, and Advisor
agrees to assign all of Advisor’s right, title and interest in the Company
Intellectual Property to Company. Nothing in this Agreement shall be construed
as implying, granting, or conveying any rights to Advisor, by license or
otherwise, to the Company Intellectual Property. Advisor agrees to cooperate
fully with Company to execute all necessary documentation to fulfill the purpose
of this Section 3.2. Advisor further agrees that the compensation provided for
in this Agreement is adequate and sufficient consideration in exchange for the
assignment of these intellectual property rights. Advisor shall retain all
right, title, and interest in any intellectual property developed by Advisor
outside of this Agreement, provided that such intellectual property does not
arise from Company confidential information or intellectual property (“Advisor
Intellectual Property”). Absent a separate agreement between Company and
Advisor, Company shall not have any rights in or license to Advisor Intellectual
Property.



4.
INDEPENDENT CONTRACTOR    



In the performance of Services, Advisor is an independent contractor and shall
not be considered an employee, agent, or representative of Company for any
purpose. Advisor has no authority whatsoever to bind Company by contract or
otherwise. Advisor will comply with all United States federal, state, and local
and other country laws, regulations, and ordinances with respect to the Services
provided hereunder, and will indemnify the Company and its directors and
officers and hold each harmless for any breach of this provision.    
 
5.
APPLICABLE LAW



This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Colorado, excluding its conflicts of laws provisions.


6.
CONFLICTS OF INTEREST



The Parties acknowledge that this Agreement is a related party transaction that
may present a heightened risk of conflicts of interest. In accordance with
Company policy, the Audit Committee and Compensation Committee of the Board are
required to approve or ratify this Agreement and the compensation provided
herein as being appropriate and containing terms that are comparable to those
that could be obtained in an arm’s length transaction with an unrelated third
party. In addition, the Company may disclose this Agreement under Item 404 of
Regulation S-K or other provisions under the Securities Exchange Act of 1934.
Advisor represents that she is not a party to any other agreement which would
prevent her from entering into this Agreement or which would adversely affect
the Company. Advisor warrants that she shall not enter into an agreement that
would create a conflict of interest during the performance of any Services.     






Sjostrom Services Agreement - 2018
 
Page 3 of 7

--------------------------------------------------------------------------------



Execution Version








7.
NOTICE



7.1.
All notices under this Agreement shall be in writing, be specific to the subject
of the notice, and shall be transmitted in a reliable and traceable manner. For
purposes of notices, the parties shall transmit notices to the following
representatives:



 
For Company
 
For Advisor
 
 
 
 
 
 
 
Advanced Emissions Solution, Inc.
 
Odonata Energy, LLC
 
 
L. Heath Sampson
 
Sharon Sjostrom
 
 
640 Plaza Drive, Ste. 270
 
*
 
 
Highlands Ranch, CO 80129
 
*
 
 
Email: heath.sampson@adaes.com
 
Email: *
 
 
Phone: 720-598-3600
 
Phone: *
 



7.2.
The parties agree to keep notice information current and to update the other
Party with any changes as soon as reasonably practical.



8.
TERM AND TERMINATION



8.1.
Term. As to the Technical Services, the term of this Agreement will begin on the
Effective Date and will continue until December 31, 2018. As to the
Representative Services, the term of this Agreement will continue until the
dates identified in Section 1.1 for the respective organizations, unless earlier
terminated pursuant to Section 8.2.



8.2.
Termination. The Company may terminate this Agreement immediately if Advisor is
unable or refuses to perform the Services, provided that Advisor has been
provided written notice and a reasonable opportunity to perform. Either Party
may terminate this Agreement immediately if the other Party is in breach of any
material provision of this Agreement, provided that the breaching party is
provided with written notice of the breach and a reasonable opportunity to cure.
Either Party may terminate this Agreement without cause by providing 30 days’
written notice to the other Party.



9.
LIMITATION OF LIABILITY



EXCEPT FOR DAMAGES ARISING FROM ADVISOR’S BREACH OF SECTION 3, IN NO EVENT WILL
EITHER PARTY'S LIABILITY UNDER THIS AGREEMENT, OR IN CONNECTION WITH THE
SERVICES PROVIDED HEREUNDER, INCLUDE ANY INDIRECT, INCIDENTAL, SPECIAL, OR
CONSEQUENTIAL DAMAGES OR CLAIMS FOR LOSS OF BUSINESS OR PROFITS UNDER CONTRACT,
TORT (INCLUDING NEGLIGENCE), OR OTHER LEGAL THEORY REGARDLESS OF THE CAUSE OF
ACTION AND EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
POTENTIAL LOSS OR DAMAGE.


* Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.




Sjostrom Services Agreement - 2018
 
Page 4 of 7

--------------------------------------------------------------------------------



Execution Version








10.
COMPLIANCE WITH LAWS



For purposes of this Agreement, “Laws” means any action by a governmental entity
that applies to this Agreement, the parties, or to the Services, regardless of
whether it is a statute, regulation, ordinance, order, etc., promulgated in the
United States or any other country.


11.
MISCELLANEOUS



11.1.
Complete Agreement. This is the complete agreement between the parties relating
to the provision of Services under this Agreement. This Agreement is binding and
will inure to the benefit of Company and Advisor and their respective successors
and assigns.



11.2.
Assignment. Neither Party may assign its rights or obligations hereunder without
the prior written consent of the other Party, with the exception that Company
may assign this Agreement to a Company affiliate without Advisor’s prior
approval.



11.3.
If any provision of this Agreement is invalid or unenforceable, the remainder of
this Agreement shall continue in full force and effect.



11.4.
Survival. Sections 1.3, 2.3, 3, 4, 5, 6, 7, 9, 10, and 11 survive the expiration
or termination of this Agreement.



Signature page to follow








Sjostrom Services Agreement - 2018
 
Page 5 of 7

--------------------------------------------------------------------------------



Execution Version










IN WITNESS WHEREOF, authorized representatives of the parties have executed this
Agreement on the date first written above.




 
 
 
 
 
 
 
 
 
ODONATA ENERGY, LLC
 
ADVANCED EMISSIONS SOLUTIONS, INC
 
 
 
 
 
 
 
 
 
 
Signature:
 
/s/ Sharon Sjostrom
 
Signature:
 
/s/ L. Heath Sampson
 
 
Name:
 
Sharon Sjostrom
 
Name:
 
L. Heath Sampson
 
 
 
 
 
 
Title
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Sjostrom Services Agreement - 2018
 
Page 6 of 7

--------------------------------------------------------------------------------



Execution Version










Schedule A


Advisor Incentive Compensation


“Incentive Compensation” is provided under this Agreement to incentivize Advisor
to identify and recruit new utility partners for Tinuum Group’s refined coal
pipeline.  The express purpose of the Incentive Compensation is to secure new
utility partners who would not otherwise consider a partnership with Tinuum
Group (each, a “Utility”).  The Parties envision that such Utilities would have
technical or environmental concerns with Refined Coal, and that Advisor’s
service will solve those concerns and facilitate the partnership between Tinuum
Group and the Utility.


Incentive Compensation will become vested when any such Utility becomes the
utility partner in a deal closed with the Tinuum Group and a third-party
investor.  “Closing” shall mean the consummation of deal, including the signing
of all definitive documentation, as ordinarily understood in Tinuum Group’s
practice.  This Agreement shall further provide a 6-month tail past the
termination date of the Agreement (regardless of the form of termination), such
that if a Utility has signed a letter of intent prior to the termination date
and then becomes the utility partner in a Closing within 6 months of the
termination date, the Incentive Compensation shall become fully vested.


The initial target Utility list includes the * including all regional
subsidiaries of each.  Additional target Utilities may be added to the list from
time to time as mutually agreed to by the Parties.


In accordance with the above understanding, incentive compensation is based on
the new partner Utility’s historical annualized coal burn rate:


Historical Coal Burn Rate
 
Incentive Compensation
3.00 - 5.00 million tons / year
 
$100,000
5.01 - 8.00 million tons / year
 
$200,000
8.01 million or greater tons / year
 
$300,000

    
In the event that legislation is passed during the term of this Agreement or 6
months thereafter that extends the expiration date for the generation of Section
45 tax credits for at least one year past December 31, 2021 (a “Section 45
Extension”), Advisor’s Incentive Compensation shall be 150% of the amount listed
above (“Enhanced Incentive Compensation”). The difference between Enhanced
Incentive Compensation and Incentive Compensation (i.e., the additional 50%) may
be earned retroactively, in the event a Section 45 Extension takes place after
Advisor has received Incentive Compensation for a Closing. For the avoidance of
doubt, neither Incentive Compensation nor Enhanced Severance Compensation will
be earned or paid solely due to a Section 45 Extension in the absence of a
Closing.




* Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.




Sjostrom Services Agreement - 2018
 
Page 7 of 7